Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for priority to US Provisional Application 63/170,851, filed on 4/05/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 and 12/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites “A method of evaluating properties of a drilling bit when in a borehole (This limitation pertains to a mathematical calculation. The evaluation of properties of a drilling bit is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), comprising: determining formation properties corresponding to a subterranean formation at a location of the drilling bit in the borehole (This limitation pertains to a mathematical calculation. Determination of properties of a subterranean formation is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); calculating an existing bit wear condition of the drilling bit based on the formation properties (This limitation pertains to a mathematical calculation. Calculating bit wear condition is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); providing a forecasted bit wear condition of the drilling bit based on the existing bit wear condition and real time parameters (This limitation is considered to be mere data gathering. Providing forecasted bit wear condition based on existing condition and real time parameters without any details of the how the forecasted bit wear condition is determined is considered to be mere data gathering. The providing of forecasted bit wear condition can be seen in Nesgaard (US20200263538) and Marx (US20140116776). Mere data gathering does not integrate into a practical application); and evaluating performance of the drilling bit based on the forecasted bit wear condition (This limitation pertains to a mathematical calculation. The evaluation of the performance of drilling is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards evaluation and determination of properties which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 2-11.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “providing a forecasted bit wear condition of the drilling bit based on the existing bit wear condition and real time parameters” is considered to be an insignificant extra-solution activity of merely data gathering since it is just providing the data and no details given towards the means for how the data is given. Merely data gathering does not integrate into the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-11 provide additional features/steps which are part of the method of evaluating properties as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-11 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 
Independent Claim 12 provides the same limitations as Independent Claim 1 with the additional limitation of “An apparatus comprising at least one processor and memory, the memory including computer program code, the memory and the computer program code configured to, with the at least one processor”. This additional limitation is well-understood, routine, and conventional in the art. It is well-known that a processor with memory to run a computer program in the art, as evidenced by Nesgaard (US20200263538) and Marx (US20140116776). As it is well known, conventional, and routine in the art, it does not integrate into a practical application.  Furthermore, under Step 1 of the Eligibility analysis, Claim 12 and all claims dependent upon it are considered to be in a statutory category (machine). The evaluation of Step 2A and 2B follow the same as above, therefor Claims 12-21 are not patent eligible.
Independent Claim 22 provides the same limitations as Independent Claim 12 above with the evaluations of Step 1, Step 2A, and Step 2B following the same reasoning as given above.  Therefor Claim 22 is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nesgaard (US20200263538) in view of Marx (US20140116776).
	In regards to Claim 1, Nesgaard teaches “A method of evaluating properties of a drilling bit when in a borehole (determining one or more characteristics in a well bore – [0025]; downhole characteristics include drilling bit health – [0030]), comprising: determining formation properties corresponding to a subterranean formation at a location of the drilling bit in the borehole (measuring physical property of production well using at least one sensor with the downhole tool – [0026]); calculating an existing bit wear condition of the drilling bit based on the formation properties (applying algorithms to the measured values of the physical property to converge on estimate for the determined downhole characteristics, including the characteristic of the drilling bit health – [0030]); providing a forecasted bit wear condition of the drilling bit based on the existing bit wear condition and real time parameters (cross-validating predictive analytics with training data that include previously measured physical properties – [0029]).”
Nesgaard does not teach “evaluating performance of the drilling bit based on the forecasted bit wear condition.”
Marx teaches “evaluating performance of the drilling bit based on the forecasted bit wear condition (bit wear prediction monitors the current bit wear prediction and historical data for the bit with parameters being reviewed and changed to maintain the rate of penetration or if the bit needs replacing – [0280], Figure 29).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nesgaard to incorporate the teaching of Marx to use the bit wear prediction for the evaluation of the drilling operation. Doing so would improve the monitoring of downhole operations for predictive operation and maintenance.

	In regards to Claim 2, Nesgaard in view of Marx discloses the claimed invention as detailed above and Marx further teaches “the existing bit wear condition corresponds to a dull bit grading of the drilling bit (bit dull grade with supporting data – [0106]).”

	In regards to Claim 3, Nesgaard in view of Marx discloses the claimed invention as detailed above and Marx further teaches “determining the formation properties includes utilizing a confined compressive strength method (rocked confined compression strength – [0149]).”

	In regards to Claim 4, Nesgaard in view of Marx discloses the claimed invention as detailed above and Marx further teaches “utilizing the confined compressive strength method uses gamma ray measurements (using gamma ray logs – [0104]).”

	In regards to Claim 5, Nesgaard in view of Marx discloses the claimed invention as detailed above and Nesgaard further teaches “calculating the existing bit wear condition includes quantifying interaction between the drilling bit and the subterranean formation (applying algorithms to the measured values of the physical property to converge on estimate for the determined downhole characteristics, including the characteristic of the drilling bit health – [0030]).”

	In regards to Claim 7, Nesgaard in view of Marx discloses the claimed invention as detailed above and Marx further teaches “the evaluating includes revising a rate of penetration of the drilling bit based on the forecasted bit wear condition (bit wear prediction monitors the current bit wear prediction and historical data for the bit with parameters being reviewed and changed to maintain the rate of penetration or if the bit needs replacing – [0280], Figure 29).”

	In regards to Claim 8, Nesgaard in view of Marx discloses the claimed invention as detailed above and Marx further teaches “the evaluating further includes determining a cost effectiveness of the drilling bit based on the revised rate of penetration (cost analysis with bit wear – [0106]).”

	In regards to Claim 9, Nesgaard in view of Marx discloses the claimed invention as detailed above and Nesgaard further teaches “providing the forecasted bit wear condition utilizes machine learning (process uses supervised machine learning used as part of the determination of downhole characteristics – [0028]).”

	In regards to Claim 10, Nesgaard in view of Marx discloses the claimed invention as detailed above and Nesgaard further teaches “evaluating the performance utilizes machine learning (process uses supervised machine learning used as part of the determination of downhole characteristics – [0028]).”

	In regards to Claim 11, Nesgaard in view of Marx discloses the claimed invention as detailed above and Nesgaard further teaches “evaluating the performance utilizes artificial intelligence (process uses supervised machine learning used as part of the determination of downhole characteristics – [0028]).”

	In regards to Claim 12, Nesgaard teaches “An apparatus comprising at least one processor and memory, the memory including computer program code, the memory and the computer program code configured to, with the at least one processor (computer program product loadable onto data-processing unit – [0036]), cause the apparatus to evaluate properties of a drilling bit in a borehole (determining one or more characteristics in a well bore – [0025]; downhole characteristics include drilling bit health – [0030]) by performing at least the following: determining formation properties corresponding to a subterranean formation at a location of the drilling bit in the borehole (measuring physical property of production well using at least one sensor with the downhole tool – [0026]); calculating an existing bit wear condition of the drilling bit based on the formation properties (applying algorithms to the measured values of the physical property to converge on estimate for the determined downhole characteristics, including the characteristic of the drilling bit health – [0030]); forecasting a forecasted bit wear condition of the drilling bit based on the existing bit wear condition (cross-validating predictive analytics with training data that include previously measured physical properties – [0029]).”
Nesgaard does not teach “evaluating performance of the drilling bit based on the forecasted bit wear condition.”
Marx teaches “evaluating performance of the drilling bit based on the forecasted bit wear condition (bit wear prediction monitors the current bit wear prediction and historical data for the bit with parameters being reviewed and changed to maintain the rate of penetration or if the bit needs replacing – [0280], Figure 29).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nesgaard to incorporate the teaching of Marx to use the bit wear prediction for the evaluation of the drilling operation. Doing so would improve the monitoring of downhole operations for predictive operation and maintenance.

	In regards to Claim 13, Nesgaard in view of Marx discloses the claimed invention as detailed above and Marx further teaches “the existing bit wear condition corresponds to a dull bit grading of the drilling bit (bit dull grade with supporting data – [0106]).”

	In regards to Claim 14, Nesgaard in view of Marx discloses the claimed invention as detailed above and Marx further teaches “determining the formation properties includes utilizing a confined compressive strength method (rocked confined compression strength – [0149]).”

	In regards to Claim 15, Nesgaard in view of Marx discloses the claimed invention as detailed above and Marx further teaches “utilizing the confined compressive strength method uses gamma ray measurements (using gamma ray logs – [0104]).”

	In regards to Claim 16, Nesgaard in view of Marx discloses the claimed invention as detailed above and Nesgaard further teaches “calculating the existing bit wear condition includes quantifying interaction between the drilling bit and the subterranean formation (applying algorithms to the measured values of the physical property to converge on estimate for the determined downhole characteristics, including the characteristic of the drilling bit health – [0030]).”

	In regards to Claim 18, Nesgaard in view of Marx discloses the claimed invention as detailed above and Marx further teaches “the evaluating includes revising a rate of penetration of the drilling bit based on the forecasted bit wear condition (bit wear prediction monitors the current bit wear prediction and historical data for the bit with parameters being reviewed and changed to maintain the rate of penetration or if the bit needs replacing – [0280], Figure 29).”

	In regards to Claim 19, Nesgaard in view of Marx discloses the claimed invention as detailed above and Marx further teaches “the evaluating further includes determining a cost effectiveness of the drilling bit based on the revised rate of penetration (cost analysis with bit wear – [0106]).”

	In regards to Claim 20, Nesgaard in view of Marx discloses the claimed invention as detailed above and Nesgaard further teaches “the forecasting utilizes artificial intelligence  (process uses supervised machine learning used as part of the determination of downhole characteristics – [0028]).”

	In regards to Claim 21, Nesgaard in view of Marx discloses the claimed invention as detailed above and Nesgaard further teaches “the evaluating utilizes machine learning  (process uses supervised machine learning used as part of the determination of downhole characteristics – [0028]).”

	In regards to Claim 22, Nesgaard teaches “A computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations (computer program product loadable onto data-processing unit – [0036]) for evaluating properties of a drilling bit when in a borehole (determining one or more characteristics in a well bore – [0025]; downhole characteristics include drilling bit health – [0030]), the operations comprising: determining formation properties corresponding to a subterranean formation at a location of the drilling bit in the borehole (measuring physical property of production well using at least one sensor with the downhole tool – [0026]); calculating an existing bit wear condition of the drilling bit based on the formation properties (applying algorithms to the measured values of the physical property to converge on estimate for the determined downhole characteristics, including the characteristic of the drilling bit health – [0030]); providing a forecasted bit wear condition of the drilling bit based on the existing bit wear condition and real time parameters (cross-validating predictive analytics with training data that include previously measured physical properties – [0029]).”
Nesgaard does not teach “evaluating performance of the drilling bit based on the forecasted bit wear condition.”
Marx teaches “evaluating performance of the drilling bit based on the forecasted bit wear condition (bit wear prediction monitors the current bit wear prediction and historical data for the bit with parameters being reviewed and changed to maintain the rate of penetration or if the bit needs replacing – [0280], Figure 29).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nesgaard to incorporate the teaching of Marx to use the bit wear prediction for the evaluation of the drilling operation. Doing so would improve the monitoring of downhole operations for predictive operation and maintenance.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nesgaard in view of Marx and Potash (US20190145183).
	In regards to Claim 6, Nesgaard in view of Marx discloses the claimed invention as detailed above except for “the quantifying includes iteratively determining a bit wear constant.”
	Potash teaches “the quantifying includes iteratively determining a bit wear constant (predict expected drill bit wear, check whether it is acceptable, if not adjust based on expected – [0036], Figure 8).”
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nesgaard in view of Marx to incorporate the teaching of Potash to use an iterative process for drill bit wear. Doing so would improve performance of drill bits in operation.

	In regards to Claim 17, Nesgaard in view of Marx discloses the claimed invention as detailed above except for “quantifying includes iteratively determining a bit wear constant.”
	Potash teaches “the quantifying includes iteratively determining a bit wear constant (predict expected drill bit wear, check whether it is acceptable, if not adjust based on expected – [0036], Figure 8).”
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nesgaard in view of Marx to incorporate the teaching of Potash to use an iterative process for drill bit wear. Doing so would improve performance of drill bits in operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863